 298DECISIONSOF NATIONALLABOR RELATIONS BOARDBlueValleyMachine&Manufacturing CompanyandDistrict Lodge 71,International Association ofMachinists&AerospaceWorkers,AFL-CIO.Case 17-CA-3805December 16, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn October 22, 1969, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand wasengagingincertain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'Section 8(a)(5) of the Act in bargaining with the Union,andwhetheritengagedinvariousotheractsofinterference, restraint and coercion in violation of Section8(a)(1) of the National Labor Relations Act, as amended.In its answer, the Respondent conceded certain facts as toitsbusiness operations,but it denied all allegations that ithad committed any unfair labor practices.All parties appeared at the hearing and were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally at the close ofthe hearing and to file briefs. Oral argument was waivedby the parties. On September 4, 1969, able briefs weresubmitted by the General Counsel and the Respondent.Upon the entire record in the case, including the briefsof counsel, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Respondent is a Missouri corporation with a plantinKansasCity,in that State, where it is engaged in themanufacture and distribution of flanging machines andcircle shears.During the course of the calendar year 1968,a representative period,itsold products valued in excessof $50,000 directly to customers located outside the StateofMissouri.Upon the foregoing facts, the Respondentconcedes,and the Trial Examiner finds,that Blue ValleyMachine&ManufacturingCompany is engaged incommerce within the meaning of Sections2(6) and (7) ofthe Act.IL THE LABOR ORGANIZATIONINVOLVEDThe Respondent concedes, and the Trial Examinerfinds,that DistrictLodge 71, International Association ofMachinists& AerospaceWorkers,AFL-CIO(hereincalledUnion or Machinists),isa labor organizationwithin the meaning ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the TrialExaminer, andherebyordersthatRespondent,BlueValleyMachine & Manufacturing Company, Kansas City,Missouri,itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'In adopting the Trial Examiner's conclusion that Respondent violatedSection 8(a)(5)of the Act, Member Zagoria does not rely on theconsiderations set forth in fn. 21 of the Trial Examiner'sDecision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERTE.MULLIN, Trial Examiner: This case washeardinKansasCity,Missouri, on July 9, 1969,pursuantto a chargeduly filed and served,'and a complaint issuedon May 9, 1969, and amendedinminor particulars at theoutsetof the hearing. The complaint,asamended,presentsquestions as to whether the Respondent violated111.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Respondent concedes, and the Trial Examinerfinds, that all production and maintenance employees atthe Respondent's Kansas City plant, including machinists,production machinists, machine operators,assemblers, andutilitymen, but excluding all office clericals, professionals,and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.On or about February 16, 1968,' when there were 10employees in the aforesaid appropriate unit and after athird party card check of authorizations, the Respondentrecognized theUnion as the majority representative.Thereafter, over a period of approximately 11 months, theparties met in a series of collective bargaining sessions.In July the Respondent filed an RM petition with theBoard, requesting that an election be held among theemployees in the unit. Later it withdrew this petition. InOctober, and thereafter, it again questioned the Union'smajority. In January 1969, the Respondent put into effect'The Union filed the charge on February17, 1969'Unless otherwise specifically noted,alldates which appear hereinafteroccurred in 1968.180 NLRB No. 55 BLUE VALLEY MACHINE & MFG. CO.an across the boardwage increasefor all employees in theunit.Later that month the Union called a strike whichlasted until about May 1.The General Counsel alleges that the Respondent failedto bargain in good faith on and after October 8, that thewage increase in January was unilaterally and unlawfullygranted and that the strike resulted from the Respondent'sunfair labor practices. All of theseallegationsare deniedin their entirety by the Respondent.B.The Evidenceas tothe Alleged Violations ofSection 8(a)(5); Findings and Conclusions withRespect Thereto1.The issue as to majority in February 1968Late in - 1967 and early in 1968 the Union conducted anorganizational campaign among the employees of theRespondent's plant.Marvin L. Tillman, an organizer fortheMachinists, testified that in November and December1967 several of the employees mailed signed authorizationcards to the union office. According to Tillman, becausesome of these cards were not legible and others were notproperly witnessed, he contacted the individuals involved,aswellasotheremployees,andsecurednewauthorizations, the execution of which he personallywitnessed. Thus, Tillman credibly testified that on variousdates between November 27, 1967, and January 31, 1968,he secured signed authorization cards from employeesDonald Lugenbeel,Robert F. Hambel, Woodrow L.Hackett,CharlesO.Holland,Roy E. Butner, W. L.Haley, Charles E. McClarnan, Dorsey Edward Campbell,Jr., and Omar H. Lugenbeel.In a letter dated February 6, Floyd Stone, internationalrepresentative for theMachinists, wrote Ernest Johnson,president of the Respondent, requesting that the Union berecognized as the bargaining agent for the employees. Onthe following day, Stone telephoned the plant to ask if theletter had been received. Wayne Willard, vice president ofthe Respondent, told him that because the letter had beenaddressed to Johnson, who was then on vacation, it hadbeen returned, unopened, to the sender. Thereafter, in athree partyconversationwithWillard and Harold W.Johnston, secretary-treasurerof the Company, Stoneexplained the subject matter of the letter and restated forthem the Union's claim to represent a majority of theiremployees. Stone also described the mechanics of a thirdparty card check which the Union proposed as anexpeditiousmeans of resolving any doubts about theMachinists' claim.As the result of this conversation and several others,the parties agreed to a card check to be conducted onFebruary 12, by the Reverend Ralph E. Hansen, pastor ofa church that was located near the plant. On the latterdate, Stone and Tillman, on behalf of the Union, andJohnston and Willard on behalf of the Company, arrivedat the rectory of Reverend Hansen. After the unionrepresentatives had given him the authorization cards andtheRespondent'sofficialshad given him a list ofemployees in the unit, the minister checked the cardsagainst the latter.Stone credibly testified that afterReverend Hansen had completed this examination of thecards and the employee list, he announced to those present"it appears that the Union has a majority." In aletter dated February 16, Reverend Hansen confirmed inwriting that in his card check he had found that amajority of the employees desired that the Union act astheir representative.3299After theirmeeting inthe church office, the union andcompany officials returned to Johnston's office at theplant where Stone asked that Johnstonsigna statementwhichwould grant the Union recognition. Johnston,however, declined to do so. According to Stone, at thispoint Johnston told him that he had gone along with thecard check only to ascertain how much strength the Unionhad and, having been satisfied as to that issue, the Union..can go ahead and have your NLRB election now." Atthe hearing Johnston did not contest the accuracy ofStone's account as to what occurred on this occasion.According to Johnston, his attitude at that point wasbased on a misunderstanding as to Board procedures.Johnston testified that he subsequently telephoned theRegionalOffice and secured further information whichcaused him to conclude that the Respondent shouldrecognize the Union without further ado. In any event, ina letter dated February 16, the Company recognized theUnion as the bargaining agent of its hourly paidemployees. In the same letter the Company accepted aunion proposal for a date on which bargaining conferencesmight begin.'2.Thebargaining conferencesOn February 19 the parties met for a preliminarydiscussion of the procedure that they would follow in theircollective-bargainingconferences.On February 26 theymet again. Stone and employee Woodrow L. Hackettrepresented the Union and Johnston and Willard appearedfor the Company. Stone promised the Respondent'srepresentatives that they would mail the Company thecomplete text of a proposed contract within a few days. Infact, this proposal was mailed on March 8. At the hearingStone testified that the wage proposal in this agreementwas based on the assumption that the duration of anyagreement negotiated would be for+one year. On the otherhand, Stone conceded that the Union did not reduce towriting a request for a one year contract.BetweenMarch 13 and November 20, 1968, the partiesmet for 10 bargaining sessions. The Union wasrepresented at these meetings by Stone and one of theemployees, either Hackett, Charles O. Holland, or RobertF.Hambel.Willard appeared at all the meetings, andJohnston at all exceptone,asrepresentativesof theCompany. Occasionally, the latter two were joined byErnest Johnson, the Respondent's president.At thehearing, only Stone and Johnston testified as to whatoccurredatthebargaining conferences.The GeneralCounsel did not call any of the employees to testify onthissubjectand the Respondent did not call eitherJohnson or Willard. The findings set forth below arebased on the credible testimony of Stone and Johnston.'ReverendHansen's conclusion that the Union had amajority onFebruary 12, was borneout bythe evidence adduced at the hearing. Theparties agreed that on that date there were 10employeesin the unit,namely,Hjalmar Lindstrom,RobertFHambel,CharlesO.Holland,Wilbern L.Haley,Omer H. Lugenbeel,Charles EMcClarnan, William CHoffman,Woodrow Hackett,Roy E.Butner,and Roy X. Dolt Of thatnumber, the General Counsel produced valid authorization cardswhich hadbeen signed by Hambel, Holland,Haley,Lugenbeel,McClarnan,Hackett,and Butner.With 7 outof the 10 unit members,the Union had a majorityof 70 percentOf somerelevance to this course of action isthe fact that on February14 the Union filed unfair labor practice charges against the Respondent,alleging thatthe Companyunlawfully refused to meet and bargain with itsemployeerepresentativeAftertheRespondentagreedtobeginnegotiations with the Union, this charge was dismissed 300DECISIONSOF NATIONALLABOR RELATIONS BOARDInsofar as the testimony of those two witnesses is inconflict,suchconflictsareresolvedasmore fullyexplained hereinafter.company representatives that any agreement reached bythe parties would be tentative until ratified by the unionmembership.Thereafter,adiscussionof the Union'sproposal resulted in the Company assenting to theprovisions on intent and purpose of the agreement, hoursofwork, overtime rates, shift premiums, reporting (orcall-in) pay, shop stewards, a portion of the section onseniority,new job classifications, union representatives,discharge, discipline, on the job injuries and method ofwage payments. No agreement was reached on a unionshop provision and the Union agreed to redraft theproposed paragraph on recognition.March 27: At this meeting the Company presented acounterproposalwhich included a management rightsclause. The Union accepted this provision. Agreement wasalso reached on terms as to distribution of overtime,seniority, and grievance procedures. The parties likewiseagreed to a union shop clause with a specific exception onbehalfofoneelderlyemployee.'Thecompanycounterproposal included a wage raise. This would haveprovided an increase of 15 cents an hour for certainclassifications to be effective on January 2, 1969. TheCompany also proposed that, on the effective date of thecontract, utility workers be given a raise from $2.25 to$2.65 and on January 2, 1969, from $2.40 to $2 80. InJanuary 1968, the Respondent had granted an across theboard increase of 15 cents an hour. At the bargainingsessions in March it contended that since its new proposalprovided for another 15 cent increase the followingJanuary, the Company was really offering a 30 cent raiseover a period of slightly in excess of one year. The Union,however,would not accept this construction of theCompany's offer. More significantly, at the hearing, Stonetestified that the Union objected to the Company's wageproposal because it would not be effective across theboard and, as a result, some employees would not receiveany increase at al 1.6 No agreement was reached at thismeeting on the wage issue.'April 16:At this meeting the Union presented aproposal on wages which would provide a substantial wageincrease to the employees in June 1968 and another inJune 1969.' The Company rejected the Union's proposalas unreasonable and nothing further was accomplished atthis meeting.May 15: At the meeting on this date the parties agreedupon a provision for vacations and an additional clause onretention of seniority. Earlier, the Union had asked that'Thiswas Hjalmar Lindstrom,a 79-year-oldemployee who had beenwith the Respondentsince 1935. The Unionagreed that upon the effectivedate of thecontract,Lindstrom would not have to join the Union unless hewanted to do soJohnston conceded at the hearing that at this meeting theCompanyagreed upon the terms of a union shop clause'Stone testified that this resulted from the fact that the companyproposal set a new rate for various classifications which was 15 centshigher than that of some employeesbut not forallof them.The proposal,however,was qualified by a provision that employees currently gettingmore than the proposed new scale would continue at their present rateStone credibly testified that because of this limitation at least three of theemployees,whom he named,would get no increaseof anykind under theCompany's proposal'Of some relevance to later events, is Stone's concession at the hearingthat at this time the Respondent was seeking a two year contract.'At the hearing Stone conceded that the Union's proposal was based ona proposed contractfor a 2-year termthe Company present a counterproposal on wages at thismeeting,but the Respondent's representatives had nothingon this subject when the meeting date arrived.to the company officials a document captioned "TentativeAgreementBetween the Company and the Union(5/27/68)."This contained provisions on managementrights,vacations,strikes,lockouts,and clauses onemployment of temporary help, nondiscrimination andseniority.From the record it appears that there wasagreement between the parties on the issues covered bythe aforesaid provisions. Another document offered by theUnion at this meeting did not meet with such approval.This was a new proposal on wages. It provided for a scaleapproximately 5 cents an hour lower than the earlierproposal and also for a schedule of wage increases for newemployees that involved a 10-cent wage increase every 6months for 18 months and after 24 months would putsuch employees at the top of the classification rate Themeeting broke up in disagreement over the Union's wagedemand. Stone testified that the crucial issue at thismeeting was not how long the contract would run, buthowmuch of a wage increase it would provide.'Johnston's testimony was to the same effect. According tothe latter, the real issue between the parties at thismeeting was the "excessive amount of wages" which theUnion sought. Johnston testified that at this time, thenon-economic issues "were very close to being workedout."According to Johnston, at the conclusion of thesession Stone told the company representatives "we aretoo far apart on wages for us to get together, if you havea change of heart you call us. If we do, we'll call you."Upon the conclusion of this meeting, the parties did notmeetagain untilAugust. Late in June, Stone telephonedthe company office and in a conversation with Johnstonlearned that the plant was shut down for an annual twoweek vacation period. Johnston told him that all of theemployees would not be back until about July 19. On thelatter date Stone called the plant again. On this occasionhe spoke to Vice President Willard. According to Stone'scredibleanduncontradictedtestimony,inthisconversation,afterhe requested a meeting with theCompany at the earliest moment, Willard told him thatthe Respondent had filed an RM petition with the Boardand that, whereas in the meantime the managementofficials would not refuse to meet with the Union, in theevent that there was a meeting, no major decisions couldbe made until after either a hearing on the RM petition,or anelection. Thereafter, in a letter dated July 20, Stonereviewed their conversation of the preceding day andrenewed the Union's request for another bargainingconference at the earliest, possible moment.On August 15, the Union received a letter from theCompany which requested a resumption of bargaining." Itwas signed by Willard and read as follows:We wish to advise that, although we do have a goodfaith doubt as to whether or not your union represents amajority of our employees and we have previouslybargained with you for more than a reasonable time, inviewof the economics involved in processing ourPetition for election through the N.L.R.B. machinery,we have decided to resume negotiations with yourUnion.'Stone conceded that the Union's proposal was based on a contract of atleast 2 years' duration."The letter was undated,but Stone's testimony to the effect that hereceived this letter on August 15 was credible and undenied BLUE VALLEY MACHINE & MFG. CO.Consequently, please telephone us so that we may setup a mutuallyconvenientdate to begin good faithbargainingwith the sincere hope that an equitablecontract can be worked out between us.August 20: At a meeting on this date, PresidentJohnson and Vice PresidentWillard represented theCompany,whereasStoneand employee Robert F.Hambel represented the Union. The Respondent's officialsrequested a review of all the provisions agreed upon up tothat time. Stone did this, to the apparent satisfaction ofthe company representatives. Thereafter, Johnson raised aquestion with respect to vacations and the Union agreedto a suggested change of that article. Agreement was alsoreached on the classifications which would be included inthe description of the unit in the article on recognition.Stone credibly testified that the Union then agreed toaccede to the company proposal on holidays and, becauseitwas well known that the Respondent's business haddeclined during the preceding months, the Union alsowithdrew its request for jury pay, death in the familybenefits and a cost of living provision. At the close of themeeting,Johnson asked that the Union prepare acomposite draft of all the provisions on which agreementhad been reached and Stone promised that he would do sobefore the next meeting. Stone credibly testified that atthe close of the meeting he told themanagementofficialsthat, as far as the Union was concerned, there were onlyfour unresolvedissues,namely, the Company's proposalthat management personnel be permitted to perform workinthebargainingunit,theCompany's proposal onemployees 65 years of age and over, wage rates andduration of the contract. According to Stone's credibletestimony, none of the company representatives presentraised any objection to his outline of the issues which theUnion felt were still unresolved.September 16: At this meeting the Company wasrepresented by Johnston and Willard, President Johnsonbeingabsenton a trip abroad. Stone and Hambelrepresented theUnion.Prior to themeeting and inconformity with the commitment made at the precedingconference, Stone sent to the Company a compositelistingof the contractual provisions on which the parties wereagreed. The Company received this before the conferenceon September 16 and at the outset of this meeting, Stoneand Johnston reviewed these articlesin seriatim.Johnstonraisedone question with respect to the provision onvacations and the union representatives agreed to a changein that article so that an employee would have to work aminimum number of hours to qualify for vacation pay.Thereafter there was some discussion of the four issueson which noagreementhad been reached at the precedingmeeting and which are itemized,supra.Stone remindedJohnston that the Company had made no wage proposalsinceMarch 27. According to Stone, the latter repliedthat noagreementwas possible at that time because hisfellow officer Johnson was out of the country.At the hearing, Stone testified. that prior to thismeeting the partiestalked principally in terms of a twoyear agreement, but that on this occasion, because wageswere the crucial issueseparatingthe parties, the Unionofferedawage proposal that would be effective thefollowing January and be part of a one yearagreement.The Union's proposal made at this meeting was almostidenticalwith that which the Company had offered onMarch 27. Johnston countered this offer with thestatement that the Company'snegotiationsas to thatwage scale had been on the basis of a two year contractand that the Union's proposal would compel the Company301to reconsider the basis for all prior negotiations. At thispoint the meeting was adjourned.October 8: This meeting was attended by Stone andHambel for the Union and Johnson, Johnston and Willardfor the Company. At the outset of the meeting the Unionagreed to a proposal by the Company with respect toemployees working after age 65. Thereafter, the entirediscussion was concerned with a completely altered courseupon which the Company embarked.Johnston presented the Union with a list of items whichtheCompany would insist upon excluding from thenegotiated agreement, and others which it would insist beincluded.The first provision which the Respondentdemanded that the parties agree to drop was the unionshop provision. The Union protested violently to thisproposal on the ground that the Company had agreed tothis clause at the meeting on March 27 and that it was,therefore,a resolved issue and not subject to furthernegotiation. Johnston replied that the situation in the shophad changed and that the number of employees in the unithad been cut to four. Stone replied that of these four,three were union men in good standing and that the fourthhad been issued an honorary withdrawal card. Johnstoncontended that notwithstanding the Union's position, theCompany now had a good faith doubt as to whether theUnion represented a majority. At the conclusion of themeeting Johnston proposed a provision for a 15 cent wageincrease effective on January 1, 1969, but only if theUnion would agree to remove the article on a union shop.Stone protested that neither party had a right to withdrawa portion of the contract on which agreement had beenreached previously and the meeting broke up with theUnion's protest that the Company was not bargaining ingood faith.At the hearing Stone testified that prior to October 8the company representatives had never said anythingabout eliminating the provision on a union shop. Stone'stestimony in this respect was credible and undenied Atthe hearing Johnston testified that the shift in position bythe Company on the union shop issue came about becausethree out of the four employees in the unit told him thatthey did not want to be represented by the Union.October18:At thismeetingthepartieswererepresentedby the same individuals as had appearedearlier. Johnston reiterated that the Company would insistupon an open shop. In response to questions from Stoneas to changes which the Company wanted in the contractas to recognition and the grievance procedure, Johnstontold him that the Company would recognize the Union asthe representative of itsmembers only and that theCompany would not let it participate in grievanceproceedings involving non-members. Stone protested thatthe Union could never agree to such a proposal because itwas illegal, that the Union had an obligation to representall the members of the unit and that it could not bargainaway an obligation that was imposed on it by law." Themeeting was thereupon adjourned without any change ofposition by the parties as to the items in dispute.November 20: At the meeting on October 8, theCompany had presented the Union with a list of itemswhich it would insist be made part of any contract. Thesewould provide that (1) management personnel would bepermitted to work in the shop in any capacity; (2)employees would have to work a minimum number ofhours to receive vacation pay for the year; (3) new"The findings in this paragraph are based on the credible anduncontradicted testimony of Stone as to this meeting 302DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees would be hired at 25 cents less than theirclassificationandbebrought to the top of theclassificationwithin 18 months;(4) at its discretion theCompany could terminate an employee at age 65;(5) theterm of the contract would be from date of signing toDecember 31,1970; and(6) the Company would only beboundby those provisions expressly stated in theagreement.At the conference on November 20 the partiesdiscussed the foregoing items.Stone,whose testimony as to this meeting was credibleand undenied,testified that at the outset of this conferencethe union representatives pointed out to the Company thattheUnion already had agreed to the proposal onmanagement personnel,to the proposal as to employees65 years of age,and to the provision for a lower startingratefornew employees.At this point the Unionrepresentatives requested a recess to decide on theirposition as to the duration date of the contract. Johnstonthen stated that before recessing he wanted them to knowthat the Company would give a 15-cent increase for allemployees on the effective date of the agreement,another15-cent increase on January 1, 1969, and an additional15-centincreaseon January I, 1970. The Unionrepresentatives then conferred and upon returning to thebargaining table announced that they would agree to theduration date requested by the Company and to theproposal as to wage rates. Johnston thereupon stated thatthe Company would still insist upon an open shop. Stoneresponded that this matter had been resolved monthsbefore when on March 27 the Company had agreed to theunion shop clause and a grievance procedure.Stone alsopointed out that on August 20 the parties had agreed onthe terms of a clause on vacations so that these items wereresolved issues. Stone then suggested that in view of whatappeared to be an impasse,the parties should call uponthe Federal Mediation and Conciliation Service.Johnstongave a noncommittal reply to this last suggestion and themeeting ended.Conferences at the offices of the Federal Mediation andConciliation Service:On December 5 and 17,and at theUnion's request,the parties reported to the FMCS officeinKansasCity.There,Mediator Beryl Carley, of theConciliation Service,arranged for the union and companyrepresentatives to remain in separate rooms while heendeavored to secure a mutually acceptable basis for theresolutionof their differences.Therewere no jointmeetings during this period and at the instant hearingtherewas no testimony from any witness for theRespondent as to what occurred on either of theseoccasions. Stone,however, testified with respect to whatoccurred when the union representatives were at Carley'soffice.His testimony in this connection was credible anduncontradicted.Stone'stestimonywithrespect to the events onDecember 5 was as follows:In a preliminary statement ofpositions,Stone told the mediator the Union felt that thereason for the impasse was the Company'swithdrawal ofits earlier agreement to a union shop,recognition and agrievanceprocedure.ThereafterCarleyvisitedthecompany officials and when he returned to the uniondelegation he reported that the Company would insist onDecember 31,1970, as the terminal date for a contract,that employees would have to work a minimumof 1,700hours each year to be eligible for vacation pay and thatthe parties were not to be bound by any agreement notexpressly set forth in the contract.Stone told the mediatorthat the Union had agreed to all of these items at earliermeetings.Carley then told them of certain additionalmaterialwhich the Company wanted to include in theclause on duration of the contract and Stone assured himthat the Union would accept the proposed language.However, when Carley also indicated that the Companyhad not changed its opposition to the union shop,recognition and grievanceclauses,Stone told him that theUnion considered these last three matters as resolveditems as to which agreement had been reached manymonths before. Carley left the room to confer with thecompany officials once more and returned later to tell theunion representatives that he could offer the parties nofurtherhelpatthat time in the resolution of theirdifferences.On December 17 the parties again went to the FMCSoffices where Mediator Carley resumed his efforts to bringabout a settlement of the dispute. Before conferring withthe company representatives, Carley asked Stone if theunion delegationwould accept what he described as amodified union shop provision" and the latter told himthat they would. Carley then left the room and returned ashort while later to announce that he was unable to offerany further help in the resolution of the problemsseparatingthe parties.January 14: On this date, and at the request of theUnion, the parties met at the Company offices. It was tobe their last meeting. Stone's testimony as what occurredon this occasion was credible and undenied. According toStone:At the outset of the meeting the unionrepresentativesasked the Company officials if theCompany position had changed as to the withdrawal oftheir earlieragreementto the clauses on recognition, thegrievance procedure, and a union shop and received anegativereply.Stone then asked for a clarification ofwhat the Company meant by the exclusion of such itemsfrom any negotiated agreement. Johnston replied, ineffect, that the Company would not agree to a union shopor a modified union shop provision. He also stated thatinsofar asrecognition was concerned the Company wouldnot recognizetheUnion as the representative of anyemployees who were not members and that the Companywould not agree that the Union could process grievancesorparticipateinanygrievancematters involvingnon-members among the plant personnel. Johnston closedthemeeting by telling the union representatives that theCompany had just effected a 15 cent raise. According toStone, Johnston then said, "I went ahead and gave theboys a 15 centraise, . . . you can go ahead and file yourunfair labor charges now if you want to. If you do, I canalways put it back.""3.The strikeStone testified that on January 27, 1969, he telephonedtheplant and in a conversation with Vice PresidentWillard he asked whether the Company still opposed theclauses on recognition, a grievance procedure, and a unionshop,notwithstanding its earlier agreement to suchprovisions.According to Stone, whose testimony in thisrespect was credible and neither denied nor contradicted,Willard told him that there had been no change from theposition which the Company had held on these subjectsfor the past several months."According to Stone,the proposal, as suggestedby Carley, wouldrequire new employees to join the Union but would not require the oldemployees to join as a condition of employment."The Companyconceded that on January2, 1969, it had put into effectthe raise in question. BLUE VALLEY MACHINE & MFG. CO.On the morning of January 28, the Union placedpickets in front of the plant entrance, according to Stone,because of the Company's withdrawal of its agreement onprovisions for recognition,grievances,and a union shop.At the time there were only four employees working atthe plant. These were Hambel, Haley, Hoffman, and Dolt.' °Hambel was the only employee who picketed the plant,but the other employees honored the picket line andremained away from work during the strike.TheRespondent continued to operate the plantthroughout the course of the strike, and hired a number ofnew employees while it was in progress. Late in Aprilseveralof the strikers sought to return to work.Apparently they were reinstated, although the record onthisissue isnot clear. Hambel, however, was not offeredreemployment.On May 5, Stone had a conference at the plant officewith reference to Hambel's reinstatement. In addition toStone and employee Hambel, the three company officials,Johnston, Johnson and Willard were present. According toStone, the following exchange occurred:Stone askedthe managementofficials why Hambel hadnot been permitted to return to work. Johnston replied"We asked Bob [Hambel] some questions and he hasn'tgiven us therightanswers."Stone then asked whatJohnstonmeant by thatstatement.In reply, Johnstonasked if the strike had ended. Stone responded that theUnion had officially ended the strike and that he wasmaking an unconditional request that Hambel be returnedtowork. Johnston then told Hambel that he could returnto work immediately if he cared to do so, but then added"If you come back to work we are going to . . . watchyou and watch you close. There is not going to be anyroaming around the shop and talking to Haley and theother guys, . . . we are going to watch you and watch youclose." Thereafter, in an exchange with President Johnson,Stone pointed out that the Union had filed unfair laborpractice charges against the Company. Johnson replied"Yes, I know, but I don't think that will amount toanything."Then,inaddressingemployeeHambel,Johnson said "Bob, you have been around here 27 years,'syou should have known that we did notintend to sign acontract with any union."Johnston testified with respect to the foregoing incident,but President Johnson did not.'° Employee Hambel wasnever called to the stand by the General Counsel.Johnston testified that some of the remarks which Stonecredited to him were actually spoken by Willard, thesuperintendent.According to Johnston, on the day inquestion,Willard addressed all of the employees, both thereturning strikers and the newly hired, and told them allthat henceforth there wasto be no loiteringon the job orbothering other employees at work and that all would betreated alike in this connection. Johnson did not denyhaving spoken toStone and Hambel asthe formertestified,and he did not specifically deny having toldHambel that if the latter returned to work, themanagementwould "watch him and watch him close."Johnston denied having heard Johnson tell Hambel thatthe employee should have known that the Company wouldneversign a unioncontract.As noted earlier, Johnson"A fifth employee,one Jerry Banner,was hired on January27, but,according to Johnston,Banner quit that same day."Hambel was a veteran employee of many years service,but the recordisnot clear as to whether he had 17 or 27 years of tenure.According toone exhibit offered by the Respondent he had been hired in 1952. On hisauthorization card,however,an exhibit that was offered by the GeneralCounsel,Hambel listed his date of hire as 1942.303himself did not testify.Insofar as there was a conflict in the record betweenthe testimony of Stone and Johnston as to the events onMay 5, it is the conclusion of the Trial Examiner thatStone's account was the more accurate and credible.4.The issue as to the Union's majority during thebargaining sessionsEarlier herein, it was found that in February 1968,when the Respondent recognized the Union, the latter hadsecured signed authorization cards from a substantialmajority within the unit.On July 18, 1968, the Respondent filed an RM petitionwith the Board seeking an election, but thereafter itwithdrew this request. On August 15, the RespondentnotifiedtheUnion that it would resume bargaining,notwithstanding a good faith doubt as to the Union'smajority. Later, at the bargaining session on October 8and thereafter, theCompanywithdrew its earlieragreement for a union shop clause on the ground that itdid not believe the Union any longer represented amajority.At the hearing Johnston testified thatsubsequent to the time when the Company originallyagreed to a union shop clause in the contract, 5 of the 10employees then in the unit came to tell him that they didnot wish to be represented by the Union. He identifiedthese individuals as Wilbern Haley, William C. Hoffman,Roy E. Butner, Roy Dolt and Hjalmar Lindstrom. At thehearing the Respondent called Dolt and Hoffman, butnone of the other three named. Dolt and Hoffmantestified that they never wanted a union to represent them.Hoffman never signed an authorization card, but Doltconceded on cross-examination that he joined the Unionon February 16, 1968, and that he paid dues until Octoberof that year. Butner signed an authorization card onJanuary 10, 1968, and Haley signed one on January 4,1968.There was no evidence that any of the employees whosignedauthorization cards had ever revoked them ornotified the Union to that effect. Stone credibly testifiedthat at no time during the negotiations did any of the cardsignersormembers withdraw their membership. Hespecifically denied that Haley, Butner or Dolt ever toldhim that they wanted to withdraw their membership in theUnion. There was no contrary testimony.On July 18, when the Respondent filed the RM petitiontherewere six employees in the unit. These were Dolt,Haley,Hambel, Hoffman, Charles E. McClarnan, andHjalmar Lindstrom." As found earlier, Haley, HambelandMcClarnan signed authorization cards during theorganizational campaign and Dolt joined the Union inFebruary 1968. Since there is no evidence that any ofthese authorizations had been revoked or withdrawn, theTrialExaminer concludes that as of July 18, 1968, theUnion had a majority of four employees in a unit of sixFrom September through January there were only fourhourly paid employees on the payroll. These were Dolt,Haley,Hambel, and Hoffman. Again, of this number,Dolt,Haley,andHambel, not having revoked their"In explanation of Johnson's absence from the hearing,Counsel for theRespondent explained that the company president had taken an injuredemployeeto a hospitalfor emergency treatment.'TI'here is some question as to whetherLindstromshouldbe consideredas within the unit at any time after the springof 1968 Lindstrom becameillin January1968He was then 79 years old. At thehearing,Johnstonconceded that although Lindstrom was a full timeemployee prior to hisillness, after mid-January1968, he neverworked again 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorization cards, must be held to constitute a majoritywithin thisunit.The TrialExaminer so concludes."Consequently,on the basis of the foregoing findings, theTrial Examiner concludes that at all times material hereinthe Union had a majorityin the appropriate unit.5.Conclusions with respect to the alleged violation ofSection 8(a)(5) and (1)The General Counsel contends that throughout theperiodinquestiontheRespondentwas under anobligation to bargain with the Union, that it did not do soingood faith and that it, therefore, violated the Act. TheRespondent contends that from at least a point sometimeduring the summer of 1968 it had a good faith doubt as tothe Union's majority and that it was no longer under anobligation to bargain from that point forward.In the case of a certified union, the Supreme Court hasapproved the Board rule that a certification must behonored for a reasonable period, ordinarily one year inthe absence of unusual circumstances, and this despite anyinterim lossof majority. RayBrooks v. N.L.R.B.,348U.S. 96, 98. Where a Union has been recognized as theresult of a settlement agreement the Board has held thatthe obligation to bargain continues for a reasonable time"without regard to whether or not there are fluctuations inthemajority status" of the union.Poole Foundry andMachine Company,95 NLRB 34, 36, enfd. 192 F.2d 740(C.A. 4), cert. denied 342 U.S. 954. Finally, where ashere,theunionwas voluntarily recognized by theemployer on the basis of a card check the Board has heldthat the parties must be accorded a reasonable time tobargain and to arrive at a mutually satisfactory contract.Further, the Board has held that, for such negotiations tobe successful, the parties are entitled to rely on "thecontinuing representative status of the lawfully recognizedunion for a reasonable period of time," even though, infact, the union may have lost its majority in the unit.Keller Plastics Eastern. Inc.,157 NLRB 583, 586-587.At the bargainingsession onOctober 8 the Respondentwithdrew itsearlier agreement on a recognition clause, agrievance procedure and the union shop. Then, and at allbargainingsessionsheldthereafter,theRespondentmaintained that it would recognize the Union only onbehalf of the Union's members and that the Union wouldnot be permitted to participate in grievance mattersinvolving any non-member employees. By this action theRespondent withdrew its recognition of the Union as theexclusive bargaining agent for all the employees in theunit.The first question to be answered is whether, byOctober 8, the Respondent was still obligated to treat theUnion as the statutorybargaining agent.At that point,almost eightmonths had passed since the originalvoluntary recognition of the Union in February 1968.During the interim,bargaining had begun late in Februaryand continued until May 27 at which time negotiationswere brokenoff by theparties and not resumed untilAugust 20. Without assessing blame on either side for thislapse during the summer months, by any construction ofthis time sequence it would appear that negotiations hadnot proceeded for a total of more than six months when,on October 8, the Respondent withdrew its recognition ofthe Union here involved. Since the parties were bargainingfor a first contract and had no common experience to"Even if Lindstrom is considered a member of the unit at that time, theUnion would still have a majority of three in a unit of fivedraw upon for the expeditious resolution of theirdifferences, it does not appear to the Trial Examiner thata reasonable period for the conclusion of the negotiationshad elapsed by October 8, regardless of whether thebargainingbe considered as having covered a period of 8months from February to October or a total of only 6months, the time when, in fact, bargaining was inprogress.Cf.., Petropoulos Brothers Appliances, Inc..169NLRB No. 160, TXD. Accordingly, the Trial Examinerconcludes and finds that the Union still had the status ofmajority representative for the employees when, onOctober 8, the Company announced that thereafter itwould recognize the Union for members only At thatpoint,sincethe Union was entitled to the presumption ofa continuingmajority,79 and in fact, as the findings setforth earlier establish, it actually had such a majoritywithin the unit, the Respondent's conduct then, and later,cannot be excused by the assertion that the managementhad a good faith doubt of that majority. The TrialExaminer concludes and finds, in view of the foregoingfacts, that the Respondent was not free to assert as it did,on October 8 and thereafter, that it was no longer underan obligation to accord the Union the status of majorityrepresentative.Moreover, its conduct during this period,when it refused to recognize the Union as therepresentativeofany employees other than its ownmembers, rather than as the exclusive bargaining agent forall the employees in the appropriate unit, inevitably led tothe deadlock in the negotiations which quickly followed.,"By this course of action, which constituted a totalrejection of the basic principles of collective bargaining,theRespondent violated Section 8(a)(5) and (1) of theAct. 31AfterOctober 8, 1968, and throughout numerousconferences, the Respondent maintained that the Unionwas entitled to recognition on behalf of its members only.Late in January 1969, and after the Respondent informed"Cf., Aero EngineeringCorporation.177NLRB No31,where theBoard stated" ...to permit an Employer to raise a related challenge totheUnion'smajority some It months after granting recognition andsubsequent to a settlement agreement,would bean unstabilizingfactor inbargaining,would unnecessarily undermine the settlement agreementpreviously reached,and would constitute an inducement to 'gamesmanship'which would not effectuate the policiesof the Act ""Since at all times material the Union has a majority within the unit,theRespondent was not free on October 8, and thereafter,tomake therecognitionclauseabargainableissueAstheCourtstatedinMcQuay-NorrisManufacturingCompany v N L.R.B,116 F.2d 748, 751(C.A. 5); "the recognition required by Section 9(a) is not a bargainingmatter as petitioner sought to make it.When it wasdisclosed to petitionerthat Local226 representeda majority of the employeesin the appropriateunit. the obligation was then fixed upon it to recognize the Local as thesole and exclusive bargaining agent,not onlyfor the members of theUnion, but for all employees.In place of complyingwith this statutoryrequirement,petitionermade it the subject of a long and extendedbargaining process.Neither can the consequences of its refusal togrant complete recognition be dissipatedby the fact -if it be a factthat it bargained with the Union on all other matters in dispute. In ourview of the situation,there could be no genuine bargaining as contemplatedby the Statute until complete recognition had been grantedas the Actrequires."See also,HessOil & Chemical Corp. v. N L R B.415 F.2d 440(C.A. 5)."As found earlier,long beforeOctober,the Respondent had agreed toarticleson recognition,a grievance procedure and a unionshop.Theposition which the Respondent took on these issues on and after October 8constituted a unilateral repudiationof whatthe parties had negotiated atconferences as far back as the preceding March.This action by theRespondent,coming after so many months of negotiations,constitutedfurther evidence of bad faith,and, by itself,constituted a violation ofSection 8(aX5).TheMarley Company,150 NLRB 919, 922 BLUE VALLEY MACHINE & MFG. CO.the Union that it was adhering to this position,the Unioncalleda strike.Stone testified that the strike wasprecipitatedby the Company'swithdrawal of its earlieragreement to clauses providing for recognition, agrievance procedure and the union shop.In view of theearlierfindingsthattheCompany'sactionatthebargaining conferences was an unfair labor practice, theensuing strike which arose,at least in part,out of thatrefusal to accord the Union the recognition which lawfullywas its due, must be, and it is held, to have been an unfairlabor practice strike.Mrs Fays'Pies, Inc..145NLRB495, 496-497, enfd.341 F.2d 489 (C.A. 9). All employeeswho participated in that strike were,therefore,unfairlabor practice strikers who, at the conclusion of thatstrike,were entitled to reinstatement upon applicationirrespective of whether their positions had beenfilledbythe Respondent's hire of other employees as replacementsfor them.LateinApril several of the strikers requested that theybepermitted to return to work. On May 5, Stoneaccompanied employee Hambel to the plant office toinquire of the Respondent's officers why Hambel had notbeen reinstated.Mr. Johnston answered this question withthe statement"We asked Bob [Hambel]some questionsand he hasn'tgiven us the right answers."When Stonedeclared that,on behalf of Hambel,theUnion wasmaking an unconditional request that he be returned towork,the plant president stated that the employee couldreturn.Thisconcessionhowever,was immediatelyfollowed with a statement by Johnston in which he toldHambel"If you come back to work we are going to .. .watch you and watch you close."Thereafter,and beforethemeetingended,PresidentJohnsonadmonishedHambel who had attended many of the bargainingconferences as the employee member and who was thesole employee on the picket line, that as an old-timeemployee he should have known that the Company wouldnot sign a contract with the Union.Not surprisingly,Hambel never returned to work.The Act requires that an unfair labor practice striker,upon application,must be offered his former job, or itsequivalent,without prejudice to his seniority or otherrights and privileges,Itisthe conclusion of the TrialExaminer that the Respondent did not satisfy thisrequirementwith the type of reinstatement which itprofferedHambel under the circumstances describedabove.Thisoffer,made by the company officials,obviouslywith great reluctance and accompanied bycomments and admonitions that tended to create an auraof restraint and coercion,carried an implied threat to theemployee that,ifhe returned,his tenure might be veryshort-lived.The Trial Examiner concludes and finds thatby this conduct the Respondent failed to make a validoffer of reinstatement to Hambel, and that in so doing itfurther violated Section8(a)(1).Cf.Cello-Tape Company,143 NLRB 295, 303-304.C. ThePay Raise; Findings and ConclusionswithRespect TheretoOn January 2, 1969,the Respondent put into effect a15 cent an hour pay raise for all employees.The GeneralCounsel contends that this action was taken unilaterallyandinviolationoftheRespondent'sbargainingobligation.The Respondent contends that it was free totake such action because the negotiations had reached animpasse,the same increase had been offered the Unionearlier,and the increase was in accordance with the305Respondent's past practice and custom.Itistrue that for several years prior to 1969 theRespondenthadgivengeneralwage raises to itsemployees.However, there was no long establishedpatternpursuant to which the Respondent effectuatedthese raises at the beginning of a calendar year. Whereas,in January 1967 the Respondent granted its employees a10-cent increase and in January 1968 a 15-cent increase,ineach of the 4 years prior to 1967, general raises,varying from 8 to 27 cents an hour, were announced inJuly. Johnston testified that in prior years when businesswas poor the Company sometimes delayed the grant of ageneralwage increase for several months. He furtherconceded that business for the year 1968 was the worst inthe last five for the Respondent.With that economicbackground there was no obvious business purpose tosupport the grant of the 15-cent wage increase on January2, 1969.There is no merit to the Respondent's argument that itwas free to grant the wage increase because that amounthad been offered to the Union prior to the impasse innegotiations. Since, as found earlier herein, the deadlockin bargaining resulted from the Respondent's unfair laborpractices, it was not thereafter free to proceed on its ownunilateral course of action.Safeway Steel Scaffolds,153NLRB 417, 418, fn. 3, enforced as to this point, 383 F.2d273 (C.A.5);Herman Sausage Co., Inc.,122 NLRB 168,171-172, enfd., 275 F.2d 229 (C.A. 5). Accordingly, theTrial Examiner concludes and finds that by the unilateralgrant of the general wage increase in January 1969, theRespondent further violated Section 8(a)(5) and (1).N.L.R Bv.BenneKatz,369U.S. 736, 745-747;TheColson Corporation,148 NLRB 827, 829, enfd., 347 F.2d128 (C.A. 8), cert. denied 382 U.S. 904.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices, the Trial Examiner willrecommend that the Respondent be ordered to cease anddesisttherefromand take certain affirmative actiondesignedto effectuate the policies of the Act.Earlier herein it was found that the strike which beganon January 28, 1969, was caused by the Respondent'sunfair labor practices. Employees engaged in this workstoppage were, therefore, unfair labor practice strikers,entitled to reinstatement,upon application,to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, irrespectiveofwhether their positions had been filled by theRespondent's hire of other employees as replacements forthem. Since it has been found that Robert F. Hambel, areturning striker who applied for reinstatement on May 5,1969, was not offered his former job free of restraint orcoercion, it will be recommended that the Respondent beordereduponapplication,tomakeavalid,nondiscriminatory, offer of reinstatement to Hambel. It 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill also be recommended that the Respondent be orderedtomake whole Hambel for any loss of pay he may havesuffered by reason of the Respondent's failure to reinstatehim nondiscriminatorily, by payment to him of a sum ofmoney equal to that which he normally would have earnedas wages during the period from 5 days after the date onwhich he applied for reinstatement to the date of a validoffer of reinstatement, by the Respondent less his netearnings.Loss of pay shall be computed on a quarterlybasis in the manner established by the Board inF.W.Woolworth Company.90 NLRB 289, 291-294. Interestshallbe added at the rate of 6 percent per annum inaccord with the decision of the Board inIsis Plumbing &Heating Co..138 NLRB 716.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning ofthe Act.2.All production and maintenance employees includingmachinists,productionmachinists,machine operators,assemblers, and utilitymen at the Respondent's plant, butexcludingallofficeclericals,professionals,andsupervisors, constitute a unit appropriate for the purposeof collectivebargainingwithin the meaning of Section 9(b)of the Act.3.At all times since February 12, 1968, and atall timesmaterialhereto,theUnion has been the exclusiverepresentative, for the purpose of collectivebargainingwithin themeaning ofSection 9(a) of the Act, of all theemployees in the aforesaid appropriate unit.4.By failing and refusing to bargain in good faith withtheUnion as the representative of the employees in theaforesaid appropriate unit, by unilaterally granting a wageincrease,andby discriminatingwith respect to thereinstatement of striker-employee Robert F. Hambel, theRespondent has engagedin,and is engagingin,unfairlabor practices within themeaningof Section 8(a)(5) and(1) of the Act.5.By interfering with,restraining,and coercing itsemployees in theexerciseof the rightsguaranteed inSection 7 of the Act, the Respondent has engaged in, andis engagedin, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.6.The work stoppage which began at the Respondent'splanton January 28, 1969, was caused by theRespondent's unlawful refusal to bargain in good faithand wasan unfairlabor practice strike.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record,and pursuantto Section 10(c) of the Act,the Trial Examiner herebyissuesthe following:RECOMMENDED ORDERBlue Valley Machine&Manufacturing Company, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectivelyingood faithconcerning wages,hours,and other terms and conditionsof employment with DistrictLodge 71,InternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO,as the exclusive representative of all employeesinthe following appropriate unit:All production andmaintenance employees including machinists, productionmachinists, machine operators, assemblers, and utilitymenattheRespondent's plant, but excluding all officeclericals, professionals, and supervisors.(b)Unilaterallygrantingwage increases or otherbenefitswithout notifying, consulting, or bargaining withthe aforesaid Union prior to so doing(c)Inany like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon request, bargain collectivelywiththeabove-named Union as the exclusive representative of alltheemployees in the appropriate unit, and, if anunderstanding is reached, embody such understanding in asignedagreement.(b)Upon application, offer immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrightsandprivileges,toallthoseemployeeswhoparticipated in the strike on and after January 28, 1969,and have not already been reinstated, dismissing, ifnecessary, persons hired by the Respondent on or afterJanuary 28, 1969.(c)Make whole the employees specified above,including Robert F. Hambel, for any loss of pay sufferedby reason of the Respondent's refusal, if any, to reinstatethem in the manner provided, by payment to each of themof a sum of money equal to that which he normally wouldhave earnedas wagesduring the period from 5 days afterthe date on which he applied for reinstatement to the dateof a valid offer of reinstatement by the Respondent lesshis netearnings, if any, during said period, in the mannerset forth in the section of this decision entitled "TheRemedy."(d) Preserve and, upon request, make available to theBoardor its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay, ifany,whichmay be due under the terms of thisrecommended Order.(e) Post at its premises in Kansas City, Missouri, copiesof the attached notice marked "Appendix."" Copies ofthe said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by anauthorized representative of the Respondent, shall bepostedimmediatelyupon receipt thereof,andbemaintainedby it for 60 consecutive days thereafter, inconspicuous places,includingallplaces where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the said Regional Director, in writing, within20 days from the date of this Recommended Order, as towhat steps have been taken to comply herewith.23"In the event no exceptions are filed asprovided bySection102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations, and recommendedOrder hereinshall,as provided in Section102.48 oftheRules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat theBoard's Order is enforced by a judgmentof a United States CourtofAppeals,thewords in the notice reading"Posted by order of theNational Labor Relations Board"shallbe changedto read "Postedpursuant to a Judgmentof theUnited StatesCourt of Appeals Enforcingan Order ofthe National Labor Relations Board ""In the event that this recommendedOrder is adopted by theBoard, this BLUEVALLEY MACHINE & MFG. CO.307provision shallbemodified to read:"Notify saidRegional Director, inwriting,within 10 days from the date ofthisOrder, what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL, upon request,bargain with District Lodge71,InternationalAssociationofMachinists&AerospaceWorkers,AFL-CIO,astheexclusiverepresentative of all the employees in the bargainingunitdescribed below,with respect to rates of pay,wages,hours, and other conditions of employment, and,ifanunderstandingisreached,embody suchunderstanding in a signed agreement.The bargainingunit is:All production and maintenance employees includingmachinists,productionmachinists,machineoperators,assemblers,and utilitymen at our plant,excludingofficeclericals,professionals,andsupervisors.WE WILL NOT unilaterally grant wage increases orotherbenefitswithoutnotifying,consulting,orbargaining with the aforesaid Union prior to so doing.WE WILL, upon application,offer immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or otherrights and privileges,toRobert F.Hambel and to allour other employees who participated in the strikewhich began on January 28, 1969, and who have notalready been reinstated, dismissing, if necessary, allpersons hired on or after January 28, 1969.WE WILL make Robert F. Hambel whole for any lossof pay suffered by him as a result of our failure toreinstate him.WE WILL NOT, in any like or relatedmanner,interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to form, join,orassisttheabove-named,oranyother,labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any or all such activites.DatedByBLUE VALLEY MACHINE &MANUFACTURINGCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,610 FederalBuilding,601E. 12th St., Kansas City,Missouri64106, Telephone 816-374-5282.